Name: Commission Regulation (EC) No 1062/1999 of 21 May 1999 amending Regulation (EEC) No 1858/93 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector
 Type: Regulation
 Subject Matter: cooperation policy;  accounting;  plant product;  agricultural structures and production;  marketing
 Date Published: nan

 Avis juridique important|31999R1062Commission Regulation (EC) No 1062/1999 of 21 May 1999 amending Regulation (EEC) No 1858/93 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector Official Journal L 129 , 22/05/1999 P. 0024 - 0024COMMISSION REGULATION (EC) No 1062/1999of 21 May 1999amending Regulation (EEC) No 1858/93 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 1637/98(2), and in particular Articles 12(4) and (6) and 14 thereof,(1) Whereas Commission Regulation (EEC) No 1858/93(3), as last amended by Regulation (EC) No 796/95(4), lays down detailed rules for applying the system of compensatory aid for loss of income from the marketing of bananas;(2) Whereas, in accordance with the Commission's undertaking when the Council adopted decisions concerning various agricultural products for the 1998/99 marketing year and the new import arrangements were adopted for bananas, the flat-rate reference income should be increased in order to fix compensation for 1998 and from 1999 onwards; whereas the new amounts should be inserted into Regulation (EEC) No 1858/93;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1Article 2(2) of Regulation (EEC) No 1858/93 is replaced by the following: "2. The flat-rate reference income shall be EUR 62,25/100 kg net weight of green bananas ex-packing shed for 1998 and EUR 64,03/100 kg net weight from 1999."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 210, 28.7.1998, p. 28.(3) OJ L 170, 13.7.1993, p. 5.(4) OJ L 80, 8.4.1995, p. 17.